         Case 1:19-cv-01940-TNM Document 18 Filed 01/28/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                           )
WAEL MUHAMMAD BAZZI                        )
                                           )
                        Plaintiff,         )
                                           )                Civil Action No. 1:19-cv-01940 (TNM)
      v.                                   )
                                           )
ANDREA M. GACKI, et al.                    )
                                           )
                        Defendants.        )
___________________________________________)

                                       JOINT APPENDIX

       Pursuant to LCvR 7(n), Plaintiff hereby provides a joint appendix containing copies of

those portions of the administrative record that are cited or otherwise relied upon in the memoranda

in support of or in opposition to the dispositive motions at issue.

       As Plaintiff claims that the redacted administrative record disclosed by Defendants

constitutes inadequate notice and deprives him of a meaningful opportunity to respond, rebut, or

otherwise correct the allegations relied upon for his designation, the joint appendix contains the

full administrative record that was disclosed to Plaintiff. This joint appendix has been agreed to by

the parties consistent with LCvR 7(n)(2).

       Consistent with Paragraph 15 of this Court’s Standing Order, Plaintiff will provide two

courtesy copies of this submission to the Court.

Dated: January 28, 2020                               Respectfully submitted,


/s/ Erich C. Ferrari                                  JOSEPH H. HUNT
ERICH C. FERRARI                                      Assistant Attorney General
Ferrari & Associates, P.C.
1455 Pennsylvania Ave., NW                            DIANE KELLEHER
Suite 400                                             Assistant Branch Director
        Case 1:19-cv-01940-TNM Document 18 Filed 01/28/20 Page 2 of 2



Washington, D.C. 20004
Telephone: (202) 280-6370                /s/ Kevin Snell
Fax: (877) 448-4885                      KEVIN SNELL
Email: ferrari@falawpc.com               Trial Attorney
DC Bar No. 978253                        United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, N.W.
                                         Washington, DC 20005
                                         Tel: (202) 305-0924
                                         Fax: (202) 616-8460
                                         Email: Kevin.Snell@usdoj.gov
